DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered.  Each argument will be addressed individually.
Regarding Chen, Applicant argues that “Chen fails to teach that the conductive traces are spaced apart from the nozzle orifices …” (page 6 of remarks).  However, claims 1 and 12 merely require the conductive trace to be “proximate to and spaced from a portion of the nozzle orifices.”  Because Chen teaches that the conductive trace 120 is deposited over the top hat layer 204, the trace 120 is proximate to and separated from at least the lower portions of each nozzle orifice (see e.g. Fig. 3).  This argument is not persuasive.
Applicant also argues that Chen “fails to teach that an impedance of the conductive trace indicative of at least a presence of unwanted material deposited on the upper surface of the nozzle layer and of a temperature of the upper surface of the nozzle layer” (page 6 of remarks).  However, Chen expressly discloses a configuration in which the impedance of the conductive trace varies in accordance with the presence of ink, and is therefore also configured to detect the presence of an unwanted ink pool on the upper surface of the nozzle layer.  Moreover, Chen’s conductive trace is positioned on the upper surface of the nozzle layer such that temperature variations in that region would naturally change the impedance of the metallic conductive trace.  Therefore, this argument is not persuasive.
	Regarding Yokouchi, Applicant argues that Yokouchi “makes no teaching or suggestion whatsoever as to using such conductors to detect unwanted materials which have become disposed on the surface of the nozzle layer (e.g. ink puddles or contaminants) or to measure a temperature of the upper surface of the nozzle layer” (page 6 of remarks).  However, none of the claims require the use of conductors to detect such unwanted materials or temperature.  Rather, the claims merely state that an impedance of the conductive trace is indicative of such things.  Moreover, independent claim 14 fails to even mention such “unwanted materials” or “measure of temperature,” as argued.
	In light of the above, both Chen et al. and Yokouchi continue to read on at least the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Chen et al. (US 2011/0084997 A1).
Regarding claim 12:
	Chen et al. disclose a printhead (100) comprising:
	a fluidic die including:
		a substrate (110);
		a nozzle layer (112) disposed on the substrate (Fig. 3), the nozzle layer having an upper surface opposite the substrate (upper surface of 112, shown in Fig. 3) and including a plurality of nozzles formed therein (Fig. 3), each nozzle including a fluid chamber (118) and a nozzle orifice (102) extending through the nozzle layer from the upper surface to the fluid chamber (Fig. 3);
		a conductive trace (120) exposed to the upper surface of the nozzle layer (Fig. 3) and extending proximate to and spaced from a portion of the nozzle orifices (traces 120 are spaced from lower portions of the nozzle orifices 102: Fig. 3); and
		a monitoring circuit (“diagnostic circuitry”) to monitor an impedance of the conductive trace (paragraphs 32, 37), the impedance indicative of a surface condition of the upper surface of the nozzle layer (paragraph 27).
Regarding claim 13:
	Chen et al. disclose all the limitations of claim 12, and also that a surface condition being one of a temperature and a presence of fluid on the upper surface (paragraphs 27, 32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0084997 A1) in view of Yokouchi (US 2013/0070012 A1).
Regarding claim 1:
	Chen et al. disclose a fluidic die comprising:
	a substrate (110);
	a nozzle layer (112) disposed on the substrate (Fig. 3), the nozzle layer having an upper surface opposite the substrate (upper surface 112, shown in Fig. 3) and including a plurality of nozzles formed therein (Fig. 3), each nozzle including a fluid chamber (118) and a nozzle orifice (102) extending through the nozzle layer from the upper surface to the fluid chamber (Fig. 3); and
	a conductive trace (120) exposed to the upper surface of the nozzle layer (Fig. 3) and extending proximate to and spaced from a portion of the nozzle orifices (traces 120 are spaced from lower portions of the nozzle orifices 102: Fig. 3), an impedance of the conductive trace indicative of at least a presence of unwanted material disposed on the upper surface of the nozzle layer (changes in impedance : paragraphs 21, 24, 27 & Fig. 3).
	Chen et al. do not expressly disclose the particular material of the conductive trace, and thus does not expressly disclose that an impedance of the conductive trace is also indicative of a temperature of the upper surface of the nozzle layer.
	However, Chen et al. do expressly disclose that the material of the conductive trace is metallic (paragraph 32).
	Moreover, Yokouchi discloses a fluidic die comprising a conductive trace (detection wires 20, 22) formed using a metallic material having a higher electrical resistivity (i.e. aluminum: paragraph 98), so as to enable improved impedance/resistance detection sensitivity (paragraph 114).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to form Chen et al.’s conductive trace using a metallic material having a higher electrical resistivity so as to enable improved detection sensitivity, such as taught by Yokouchi.  In doing so, the impedance of the conductive trace is also indicative of a temperature of the upper surface of the nozzle layer.
	While the claim states that the impedance of the conductive trace indicates a presence of “unwanted material,” such a feature is subjective and does not necessitate and/or imply any particular structure for the claimed fluidic die, other than a configuration that is able to indicate the presence of a material.
Regarding claim 2:
	Chen et al.’s modified die comprises all the limitations of claim 1, and Chen et al. also disclose that the conductive trace is extending along opposite sides of the portion of nozzle orifices (Fig. 3).
Regarding claim 4:
	Chen et al.’s modified die comprises all the limitations of claim 1, and Chen et al. also disclose that the conductive trace is embedded within the nozzle layer with a portion exposed to the upper surface (Fig. 3).
Regarding claim 5:
	Chen et al.’s modified die comprises all the limitations of claim 1, and Chen et al. also disclose that the conductive trace is disposed on the upper surface of the nozzle layer (Fig. 3).
Regarding claim 6:
	Chen et al.’s modified die comprises all the limitations of claim 1, and Chen et al. also disclose that the impedance of the conductive trace may indicate a presence of undesirable material on the upper surface that is simultaneously in contact with the conductive trace on each side of a column of nozzle orifices, where such unwanted material includes a fluid puddle (the detected impedance is indicative of the presence of ink, as in such a “fluid puddle” that e.g. extends across the entire nozzle plate: paragraphs 27-29, 32 & Fig. 3).	For the purpose of this claim, the two adjacent nozzles shown in Fig. 3 may be construed as the “column of nozzle orifices.”  However, Examiner notes that the “column of nozzle orifices” is not expressly recited as a part of the fluidic die and therefore fails to imply and/or necessitate any structure on the claimed fluidic die.
Regarding claim 7:
	Chen et al.’s modified die comprises all the limitations of claim 1, and Yokouchi also discloses that the conductive trace has a temperature dependent resistance indicative of the temperature of the upper surface of the nozzle layer (inherent to the use of the aluminum: paragraph 98).
Regarding claim 8:
	Chen et al.’s modified die comprises all the limitations of claim 1, and Yokouchi also discloses that the impedance of the conductive trace in a first range indicating a temperature of the upper surface and in a second range indicating a presence of a material on the upper surface (inherent to the use of the aluminum: paragraph 98).
Regarding claim 11:
	Chen et al.’s modified die comprises all the limitations of claim 1, and Chen et al. also disclose that the fluidic die includes control logic (“diagnostic circuitry”) to monitor the impedance of the conductive trace (paragraphs 32, 37).

Claim(s) 1, 3, 9-10, and 14 is/are rejected under 35 U.S.C. 102(a)(1/2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yokouchi (US 2013/0070012 A1).
The absence of a claim rejection under this heading should not be taken as an indication of allowability over the prior art cited herein.
Regarding claim 1:
	Yokouchi discloses a fluidic die comprising:
	a substrate (the inherent “liquid chambers” substrate: paragraphs 103-104);
	a nozzle layer disposed on the substrate (paragraph 103 & Fig. 3A), the nozzle layer having an upper surface opposite the substrate (Fig. 3A) and including a plurality of nozzles formed therein (Figs. 2, 6A, 7A), each nozzle including a fluid chamber (26) and a nozzle orifice (18) extending through the nozzle layer from the upper surface to the fluid chamber (Fig. 3A); and
	a conductive trace (at least one of 50, 52) exposed to the upper surface of the nozzle layer (Figs. 3A, 6A) and extending proximate to and spaced from a portion of the nozzle orifices (Figs. 2, 3A, 6A), an impedance of the conductive trace indicative of at least a presence of unwanted material disposed on the upper surface of the nozzle layer and of a temperature of the upper surface of the nozzle layer (inherent to the detection wire materials: paragraph 98).
	In the alternative viewpoint that Yokouchi does not expressly disclose that the nozzle layer is disposed on a substrate, it would have nonetheless been obvious to a person of ordinary skill in the art to include such a substrate, at least for the purpose of providing the desired pressure chambers.
Regarding claim 3:
	Yokouchi disclose all the limitations of claim 1, and also that the portion of nozzle orifices comprises a column of nozzles (at least those nozzles aligned in the slanted-vertical direction, shown in Figs. 2, 6A).
Regarding claim 9:
	Yokouchi discloses all the limitations of claim 1, and also that the conductive trace includes:
	a first segment (e.g. the left-most detection wire 22 shown in Fig. 2) and a second segment (e.g. the right-most detection wire 22 shown in Fig. 2) extending on opposite sides of the portion of nozzle orifices (Fig. 2); and
	a third segment (e.g. the detection wire 20) extending laterally to and joining the first and second segments to form a continuous conductive trace (Fig. 2).
Regarding claim 10:
	Yokouchi discloses all the limitations of claim 9, and also that the third segment has a length that increases a signal-to-noise ratio of an electrical property of the conductive trace (paragraph 100 & Fig. 2).
	Please note that the process by which a particular segment length has been selected does not necessitate and/or imply any particular structure for the claimed fluidic die, other than the segments ability to provide an increased signal-to-noise ratio as compared to some other segment length.
Regarding claim 14:
	Yokouchi discloses a method of monitoring a fluidic die including:
	disposing a conductive trace (at least one of 50, 52) exposed to an upper surface of a nozzle layer of a fluidic die (Fig. 3A), the conductive trace extending proximate to and spaced from a group of nozzle orifices of a plurality of nozzles formed in the nozzle layer (Figs. 2, 6A, 7A); and
	monitoring an impedance of the conductive trace, the impedance indicative of a surface condition at the upper surface of the nozzle layer (paragraphs 92-95, 98, 114).

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16 appear to contain allowable subject matter because the prior art of record does not expressly disclose a method of monitoring a fluidic die comprising the step of disposing a conductive trace “proximate to and spaced from a group of nozzle orifices of a plurality of nozzles formed in the nozzle layer” and “comparing the measured impedance to known expected impedance values to determine the temperature and a presence of fluid at the upper surface of the nozzle layer.”  It is this combination of limitations, in combination with other features and limitations of claim 15, that indicates allowable subject matter over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853